 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11    JOHN R. TAYLOR,                            Case No. CV 18-06926 SJO (AFM)
12
                          Petitioner,
                                                 ORDER ACCEPTING FINDINGS
13          v.
                                                 AND RECOMMENDATIONS OF
14    UNITED STATES OF AMERICA,                  UNITED STATES MAGISTRATE
                                                 JUDGE
15
                          Respondent.
16

17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, records on
18   file and the Report and Recommendation of United States Magistrate Judge. The
19   time for filing Objections to the Report and Recommendation has passed and
20   Objections have not been received.
21         IT THEREFORE IS ORDERED that (1) the Report and Recommendation of
22   the Magistrate Judge is accepted and adopted; (2) Respondent’s Motion to Dismiss
23   is granted; and (3) Judgment shall be entered denying the Petition and dismissing the
24   action without prejudice for lack of jurisdiction.
25   DATED: 12/13/18
26
                                             ____________________________________
27
                                                     S. JAMES OTERO
28                                             UNITED STATES DISTRICT JUDGE
